           Case 7:19-cv-02285-PED Document 50 Filed 02/18/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Perry
                                                                       ORDER
                                  Plaintiff,
                                                                  7:19-cv-02285-PED

                 - against -



 Metro North Railroad Company,


                                   Defendant,


PAUL E. DAVISON, U.S.M.J.


         The Court having been advised that all claims asserted in the above entitled action


are settled, it is hereby


         ORDERED, that the above entitled action be and hereby is discontinued, without


costs to any party, subject to reopening should the settlement not be concluded within


thirty (30) days of the date hereof.



Dated: February 18, 2021                                         SO ORDERED:
         White Plains, New York


                                                          _________________________
                                                          PAUL E. DAVISON, U.S.M.J.
     Case 7:19-cv-02285-PED Document 50 Filed 02/18/21 Page 2 of 2




USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #
DATE FILED: Feb 18, 2021




                                  2
